DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20, line 7, “multiple” should be --multiply--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8-11 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hooli et al. U.S. Patent App. Pub. No. 2008/0165903.
Regarding claims 1 and 10, Hooli discloses a communication device performing a packet detection method, the device comprising a transceiver circuit (12D – Fig. 1, ¶ [0048]) configured to receive a wireless communication signal; and a processor (DP 10A) configured to calculate a delay correlation function of the wireless communication signal (Fig. 4 – blocks A, B; ¶ [0047]); calculating a delay related output value (i.e. correlation peaks) and a threshold value according to the delay correlation value (see ¶ [0045]); and determining whether the wireless communication signal satisfies a feature of a wireless network packet or not according to the delay related output value and the threshold value (¶ [0029]).
Regarding claims 2 and 11, Hooli further discloses that the correlation value used in determining the delay related output value and the threshold value involves a time length parameter (i.e. Ts/2 – see ¶ [0101]).
Regarding claims 8, 17 and 19, Hooli further discloses a comparison circuit (i.e. decision logic 320 – Fig. 3) for comparing the delay related output value and the threshold value for determining that the wireless communication signal is the wireless network packet when the delay related output value is larger than the threshold value and determining that the wireless communication signal is a noise when the delay related output value is not larger than the threshold value (see ¶¶ [0055]-[0056], [0116], [0138]-[0139]).
Regarding claims 9 and 18, Hooli further discloses that the delay related output value and the threshold value are calculated according to an antenna parameter, as a number of antennas are employed, and correlation results combined over the multiple antennas to detect peaks and which are used in the threshold determination and comparison (see ¶¶ [0055]-[0065]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hooli et al. U.S. Patent App. Pub. No. 2008/0165903 in view of Izumi et al. U.S. Patent App. Pub. No. 2010/0040044 and Ganesan et al. U.S. Patent App. Pub. No. 2017/0181097.
Regarding claims 3 and 12, Hooli discloses a communication device performing a packet detection method employing a correlation calculation, as described above, but does not expressly disclose that calculating the delay related output value comprises calculating an average of a plurality of delay samples according to the delay correlation function, and calculating a squared value of the average value to obtain the delay related output value.
Izumi discloses that a signal is detected if the square of the absolute value of a correlation value, determined by calculating an average of a complex conjugate multiplication from a correlator, exceeds a threshold in a comparison operation (see ¶ [0010], Fig. 6; also see Ganesan Fig. 4, ¶ [0024]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to calculate a correlation value using the square of an average value of a correlation function output, as suggested by Izumi and Ganesan, in the method/device of Hooli, as it is a known way to determine whether a signal is present from a correlation operation of the signal, yielding predictable results (see MPEP § 2143.I.A.).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hooli et al. U.S. Patent App. Pub. No. 2008/0165903 in view of Wallace et al. U.S. Patent App. Pub. No. 2008/0002794.
Regarding claims 4 and 13, Hooli discloses a communication device performing a packet detection method employing a correlation calculation, as described above, where the calculation involves determining a peak of a correlation of a constant-amplitude zero autocorrelation (CAZAC) sequence (see ¶¶ [0112]-[0127]), and thus includes amplitude information, but Hooli does not expressly disclose that the delay correlation function comprises both an amplitude information and a phase information.
Wallace discloses signal detection in a burst acquisition communication system where detection values are determined based on correlation between samples (i.e. ¶ [0009]), and where phase shift of detection values are further used in packet reception (see ¶¶ [0084], [0105]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ phase information associated with detection values provided by a correlation calculation, as suggested by Wallace, in the method/device of Hooli, to provide confirmation of the presence of a valid packet (see Wallace, ¶ [0105]). 
Claims 5, 6, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hooli et al. U.S. Patent App. Pub. No. 2008/0165903 in view of Walton et al. U.S. Patent App. Pub. No. 2004/0137863.
Regarding claims 5 and 14, Hooli discloses a communication device performing a packet detection method employing a correlation calculation, where a threshold value is calculated according to the correlation value, as described above, but does not expressly disclose that calculating the threshold comprises calculating a plurality of delay sample values according to the delay correlation function, calculating a plurality of squared values of the plurality of delay sample values to obtain a plurality of power sample values, and calculating an average value of the plurality of power sample values.
Walton discloses a data detection method for a wireless communication system where a threshold is calculated based on a correlation value by calculating a plurality of squared values (via squarers 552) of the plurality of delay sample values (i.e. from sample delays 532), and calculating an average value of the plurality of power sample values (i.e. via summers 554, 560 and scaler 562 – see Fig. 6, ¶¶ [0058]-[0063]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to calculate a threshold for a signal detection system using squaring and averaging of power samples, as suggested by Walton, in the method/device of Hooli, as such a technique allows for adapting the threshold so a particular false alarm rate may be set (see Walton, ¶ [0066]).
Regarding claims 6 and 15, Walton further discloses a multiplier 562 for multiplying the average value with a threshold value parameter (i.e. S1) to obtain the threshold value (¶ [0057]).
Regarding claim 20, Hooli discloses a communication device comprising a processor configured to calculate a delay related output value and a threshold value according to a delay correlation unction, as described above, but does not disclose that the processor comprises a first circuit comprising an average calculation circuit configured to calculate a first average value of at least one delay sample value according to the delay correlation function; a square calculation circuit configured to calculate a first squared value of the first average value; and a magnification calculation circuit configured to multiply the first squared value and a magnification value to obtain the delay related output value; and a second circuit comprising a square calculation circuit configured to calculate at least one delay sample value according to the delay correlation function, and to calculate at least one second squared value of the at least one delay sample value, an average calculation circuit configured to calculate a second average value of the at least one second squared value; and a magnification calculation circuit configured to multiply the second average value and a threshold value parameter to obtain the threshold value.
Walton discloses a data detection device for a wireless communication system where a threshold is calculated based on a correlation value, as shown in Fig. 6, comprising a first circuit including an average value calculation circuit (i.e. including weighting multipliers 542 and summer 544), configured to calculate a first average value of at least one delay sample value from sample delays 532 according to the delay correlation function, a square calculation circuit (squarer 546) configured to calculate a first squared value of the first average value; and a magnification circuit (i.e. summing block 564), configured to multiply the first squared value and a magnification value to obtain the delay related output value E(n) (see p. 5, eq. (3), showing Ei(n) from squarer 546 multiplied by a magnification factor of 1 in the summation); and a second circuit comprising a square calculation circuit configured to calculate at least one delay sample value according to the delay correlation function (i.e. via sample delays 532), and to calculate at least one second squared value of the at least one delay sample value (i.e. squarers 552); an average calculation circuit (i.e. including summing blocks 554, 560) configured to calculate a second average value of the at least one second squared value; and a magnification calculation circuit (i.e. scaler 562), configured to multiply the second average value and a threshold value parameter (i.e. S1) to obtain the threshold value (¶ [0057]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ the circuits for obtaining the delay related output value and threshold, as disclosed by Walton, in the device of Hooli, as it allows for adapting the threshold so a particular false alarm rate may be set (see Walton, ¶ [0066]).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hooli et al. in view of Walton et al. as applied to claims 6 and 15 above, and further in view of Gothe U.S. Patent No. 6,049,577.
Regarding claims 7 and 16, Hooli in combination with Walton disclose a communication device performing a packet detection method employing a correlation calculation, where a threshold value is calculated according to the correlation value, where Walton discloses uses of a threshold value parameter for scaling the threshold, as described above, but Hooli and Walton do not expressly disclose that a value of the threshold value parameter is between 0 and 1.
Gothe disclose a header synchronization detector 34 where a threshold value is scaled by scaler 59 according to a scaling factor between zero and one (see claim 29; col. 5, ll. 66 to col. 6, l. 3).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a scaling factor between zero and one, as taught by Gothe, for the scaling factor of the threshold value parameter of Walton in combination with Hooli, as it provides for control of the signal detection within a prescribed tolerance (also see MPEP § 2143.I.A.).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/6/2022